NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 19, 2022 *
                                Decided April 26, 2022

                                         Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1886

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 09 CR 446-2

TERRANCE P. DANIELS,                           Elaine E. Bucklo,
     Defendant-Appellant.                      Judge.

                                       ORDER

       Eleven years into his sixty-two-year federal sentence, Terrance Daniels moved
for compassionate release, citing both the relative length of his sentence under current
law and his elevated risk of severe illness from COVID-19. The district court denied the
motion, concluding that neither reason was “extraordinary and compelling” under 18

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1886                                                                           Page 2

U.S.C. § 3582(c)(1)(A)(i), and that the sentencing factors weighed against an early
release. Because the court did not abuse its discretion, we affirm.

       In 2005, Daniels committed two bank robberies. He and his accomplices held
people at gunpoint, accosted tellers, and carjacked an elderly man to flee one scene. A
jury found Daniels guilty of two counts of bank robbery under 18 U.S.C. § 2113(a), and
two counts of using a firearm in furtherance of a violent crime under 18 U.S.C. § 924(c).

      Daniels was sentenced to a total of 751 months’ imprisonment. The district court
imposed 151 months for the robberies. And because Daniels had a prior conviction from
1989 under § 924(c), his two new convictions under that statute carried mandatory,
consecutive terms of 25 years, adding 600 months. 18 U.S.C. §§ 924(c)(1)(C)(i), (D)(ii).
We affirmed the convictions. United States v. Daniels, 803 F.3d 335, 356 (7th Cir. 2015).

        In late 2020, Daniels moved for compassionate release under § 3582(c)(1)(A)(i).
He argued that his imprisonment increased his likelihood of contracting COVID-19 and
that his medical conditions―such as obesity, hypertension, and sinusitis―increased his
risk of severe illness or death. He also argued that his “unusually long” sentence was
too punitive, especially because Congress has since restricted “stacking” of § 924(c)
sentences, and that his rehabilitation while imprisoned justified his release under the
sentencing factors in 18 U.S.C. § 3553(a).

       The district court denied Daniels’s motion. It found that the prison’s medical
records demonstrated that he was not obese and that his hypertension was being
treated; it further noted that the CDC does not list sinusitis as an elevated risk factor for
COVID-19. It also ruled that compassionate-release motions are inappropriate vehicles
for challenging the length or legality of a sentence and that the § 3553(a) factors
weighed against early release. Daniels has so much time left to serve, the court
concluded, that compassionate release would not reflect the seriousness of his crimes or
be an adequate deterrent.

       Daniels challenges the denial of his motion, again citing his long sentence and his
health to justify his release. We review the decision to deny compassionate release for
abuse of discretion. United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

       Daniels first argues that the conduct which led to his predicate § 924(c)
conviction would not support a conviction today, so the district court abused its
discretion by accepting the “stacking” of Daniels’s current mandatory-minimum
sentences. See First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5222, § 403 (clarifying that
No. 21-1886                                                                             Page 3

the 25-year enhancement applies only to defendants with a prior, final § 924(c)
conviction). But the court rightly concluded that Daniels could not challenge the length
of his original sentence via compassionate release. See United States v. Thacker, 4 F.4th
569, 574 (7th Cir. 2021). That includes resolving whether his prior § 924(c) conviction
required stacking his new 25-year sentences.

       As for his risk for severe illness from COVID-19, Daniels argues that the court
deprived him of due process by ruling on his motion without allowing him to submit
evidence about his health conditions. What evidence he would have proffered is
unclear: The government introduced a comprehensive health record from the Bureau of
Prisons. Leaving aside that a person serving a valid sentence has no liberty interest in
early release, see Felce v. Fielder, 974 F.2d 1484, 1490 (7th Cir. 1992), Daniels could have
submitted evidence with his motion or his response to the government’s submission.
And district courts need not hold hearings before ruling on compassionate-release
motions. See United States v. Vangh, 990 F.3d 1138, 1140 (8th Cir. 2021) (noting that
§ 3582(c)(1)(A) “does not mention, much less require, a hearing”).

        Further, the record demonstrates that Daniels is vaccinated, and he has not
demonstrated that his comorbidities nevertheless increase his risk in prison. See United
States v. Barbee, 25 F.4th 531, 533 (7th Cir. 2022). The district court, then, did not abuse its
discretion in concluding that Daniels’s health did not warrant compassionate release.
United States v. Broadfield, 5 F.4th 801, 802–03 (7th Cir. 2021).

       In any event, the district court determined that the § 3553(a) factors―the severity
of Daniels’s criminal conduct and the need for adequate deterrence―weighed against
reducing his sentence by more than fifty years. Daniels argues that the court failed to
give enough weight to his record of rehabilitation, but his good behavior is not
extraordinary or compelling, and the court was well within its discretion to weigh other
factors more heavily. United States v. Rucker, 27 F.4th 560, 563 (7th Cir. 2022).

                                                                                   AFFIRMED